Citation Nr: 1549577	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  09-29 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.  

2.  Entitlement to an initial rating in excess of 10 percent for left shoulder strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma and the Appeals Management Center.

The Veteran appeared at a Travel Board hearing before the undersigned in November 2010.  A transcript of the hearing is of record.  Thereafter, in June 2011 and December 2013, the Board remanded the claims for additional development and adjudicative action.  In a February 2014 rating decision mailed in May 2014, entitlement to service connection for left shoulder strain was granted; as such, this issue was resolved and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The issue entitlement to an initial rating in excess of 10 percent for left shoulder strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the credible and probative evidence of record indicates that the Veteran's right foot disorder did not have its onset in service or within one year of separation from service, and is otherwise unrelated to any event or injury during active service.


CONCLUSION OF LAW

The criteria to establish service connection for a right foot disorder are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the issue decided herein.

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Here, regarding the duty to notify, the Veteran was sent a comprehensive VCAA letter in October 2008, prior to the issuance of the March 2009 rating decision on appeal.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's service treatment records, which appear to be complete.  VA has also undertaken extensive and reasonable efforts to attempt to all relevant, identified post-service records, as well as lay statements of the Veteran and the testimony from his November 2010 Board hearing.

The Board also notes that this issue was previously remanded for further development in June 2011 and December 2013.  On remand, the AOJ obtained VA treatment records and provided the Veteran with VA examinations in July 2011 and January 2014.  The Board finds that the January 2014 VA opinion is adequate to decide the case because, as shown below, it was based upon consideration of the Veteran's medical history, including his lay assertions and his current complaints, and because it sufficiently informs the Board of the examiner's judgment on those medical questions and the examiner's essential rationale for the opinions.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-106 (2012).  All new medical evidence was associated with the claims file and reviewed by the AOJ prior to the issuance of the March 2014 supplemental statement of the case.  The Board finds that there has been substantial compliance with all the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

In addition to the documentary evidence, the Veteran's testimonial statements are of record, including testimony provided at his November 2010 Board hearing.  At the hearing, the issues on appeal were identified and suggestions made regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claim, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time without prejudice to the Veteran.

II. Analysis

The Veteran contends that he has a right foot disorder that was caused by an injury in service.  The Veteran testified in November 2010 that while stationed in Vietnam, he was loading cases of ammunition into a truck and dropped a case of approximately 50 pounds weight onto his right foot.  Board Hearing Transcript 10.  He stated that there was no medical care available at the time and that he was soon relocated, so he was not able to receive treatment for it in service, but that he had pain from that time to the present.  Id. at 11-12.  He also stated that around 10 years ago, his foot disorder became worse and that he now has pain, swelling, and deformity.  Id. at 12-13.

Generally, service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection requires evidence satisfying three criteria:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's right foot has been found to have osteoarthritis, a chronic disease, the Board will consider whether 38 C.F.R. § 3.303(b) is for application.  In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran's service treatment records do not show any record of treatment for an injury to the right foot.  The October 1968 separation examination found that the Veteran's feet were normal.  On the Veteran's October 1968 Report of Medical History, the Veteran checked "YES" for foot trouble and wrote "past" next to this entry.  The Board accepts, however, that the Veteran is competent to report on his experiences and symptoms as he experienced them in service, including that he dropped a case of ammunition on his foot in service and felt pain afterwards.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The evidence of record also shows that the Veteran has a current diagnosis of a right foot disorder.  The January 2014 examiner diagnosed the Veteran with hallux valgus, pes planus, and osteoarthritis/degenerative joint disease.  The July 2011 VA examiner found that the Veteran had a diagnosis of pes planus with right foot drop, and he noted that X-rays showed osteoarthritis in the right foot.  While this establishes that the Veteran has a current disability, the element necessary for establishing service connection is whether the Veteran's current diagnosis is related to an injury during service.  Unfortunately, after reviewing all of the evidence of record, the Board finds that this "nexus" requirement has not been satisfied.  See Shedden, 381 F.3d at 1167.

The most probative medical evidence of record on the "nexus" question is that of the January 2014 VA examiner, who reviewed the claims file, considered the Veteran's history and assertions, performed an in-person examination, and provided a fully adequate rationale for his findings.  The examiner noted the Veteran's report of dropping ammunition on his foot in service and diagnosed him with hallux valgus, pes planus, and degenerative joint disease, but found that they were less likely than not caused by or a result of in-service events.  He explained that the service treatment records showed no notations of foot evaluation or treatment and that his degenerative changes were caused by the shifting of his mid-foot structure due to worsening pes planus.  He also noted that while he did not observe a current disorder of right foot drop, any such disorder would not be caused by dropping a canister on his foot 40 years ago, but could be related to his lumbar back surgery.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

There are no contrary medical opinions, and no competent medical opinions of any kind that relate the Veteran's right foot disability to service.  The Board has also considered the Veteran's lay statements indicating a relationship between his current right foot disability and an injury in service.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to the cause of his current right foot symptoms appears to be testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

While the Veteran is competent to report on having symptoms of pain in service after dropping an ammunition case on his foot, he is not competent to provide a diagnosis of any foot disorder incurred at that time or to relate his current symptoms to that in-service event.  While the Veteran has testified that his foot continued to ache from the time of service to the present, he also stated in November 2010 that his symptoms significantly changed only 10 years earlier, and that his symptoms now include impairment and swelling.  In any event, even assuming the Veteran's competence to opine on this question, the Board finds the specific opinions of a trained health care professional after examination to be of greater probative weight than the Veteran's general lay assertions.  While lay witnesses are competent to testify as to their observations, this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

The Board also notes that while arthritis is considered to be a chronic disorder, there is no evidence of record indicating that the Veteran's right foot arthritis was noted service or within one year of separation from service.  See 38 C.F.R. § 3.303(b); 3.309(a) (2015).  The Veteran has not indicated that he was diagnosed with arthritis within one year of separation from service, and the earliest diagnosis of arthritis in the record in from July 2006.  The chronicity and continuity rules of 38 C.F.R. § 3.303(b), as well as the presumption of service connection under 38 C.F.R. § 3.307(a), are therefore not for application.  Walker, 708 F.3d 1331.

In sum, the weight of the competent, probative medical evidence weighs against the claim of entitlement to service connection for a right foot disorder, and neither the Veteran nor his representative has presented or identified any additional, contrary medical evidence or opinion, i.e., one that supports a finding that there exists a nexus between a right foot disorder and service.  The preponderance of the evidence is therefore against the claim of entitlement to service connection for a right foot disorder.  The Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right foot disorder is denied.


REMAND

In March 2015 the Veteran submitted a notice of disagreement with the rating assigned for left shoulder strain, but a statement of the case has not yet been issued.  Thus, a remand for this issue is required.  Manlincon v.West, 12 Vet. App. 238, 241 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issue of entitlement to an initial rating in excess of 10 percent for left shoulder strain.

The Veteran is hereby notified that, following the receipt of the statement of the case, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, should this issue be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


